Order entered January 27, 1936, denying
motion of defendants-appellants for an order directing a commission for examination under oath on written interrogatories of Frank J. Stich and Ruth P. Durand as witnesses, and instead directing that an open commission be issued for examination of said witnesses, and directing that each party bear one-half of the expenses of such open commission; and order granting motion for a reargument, and, upon reargument, adhering to the original decision and resettling said order of January 27, 1936, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., McAvoy, Townley, Untermyer and Cohn, JJ.